 Case 2:20-cv-01037-JMA-ARL Document 7 Filed 08/14/20 Page 1 of 2 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X             For Online Publication Only
DESIREE B. OLAECHEA,

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            20-CV-01037 (JMA) (ARL)
                                                                                         FILED
BRENTWOOD UNION SCHOOL DISTRICT,                                                         CLERK
                                                                              8/14/2020 1:52 pm
                                     Defendant.
--------------------------------------------------------X                       U.S. DISTRICT COURT
AZRACK, United States District Judge:                                      EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
        On March 17, 2020, pro se plaintiff Desiree B. Olaechea (“plaintiff”) filed a complaint

against the Brentwood Union School District (“defendant”) alleging employment discrimination and

retaliation claims together with an application to proceed -in -
                                                               forma pauperis.
                                                                 --- - - - - - - For the reasons that

follow, the application to proceed -in -
                                       forma pauperis
                                         --- - - - - - - is denied without prejudice and with leave to

renew upon completion of the enclosed AO 239 -in -
                                                 forma   pauperis application form (Long Form).
                                                   - - - ------

Alternatively, plaintiff may remit the $400.00 filing fee.

        Plaintiff provided the name and address of her employer, Brentwood Union School District,

indicated that she is “currently on leave,” and wrote “0” in response to the questions that call for the

amount of wages or pay received in the past twelve (12) months. (IFP App. ¶ 2.) Plaintiff has

checked the boxes on the form to indicate that she has not received any money from any source

within the last twelve (12) months. (Id. ¶ 3.) Plaintiff avers that she has $0 in cash or in a checking

or savings account and she reports no items of value, including jewelry, artwork, real estate or

automobiles other than a “car loan -$350.” (Id. ¶ 4.) Plaintiff reports regular monthly expenses,

including housing, transportation, and utilities, including the car loan reported in response to

question 5, totaling $4,634. (Id. ¶ 6.) In addition, plaintiff reports that she is 100% responsible for


                                                        1
    Case 2:20-cv-01037-JMA-ARL Document 7 Filed 08/14/20 Page 2 of 2 PageID #: 39


the support of her four daughters, but she does not include the amount she contributes for their

support, as required on the form.1 (Id. ¶ 7.) In response the question that calls for the identification

of any debts or other financial obligations, plaintiff reports a Chase mortgage in the amount of

$17,000 and “credit card debt - over $15,000.” (Id. ¶ 8.)

         Because the responses provided by plaintiff on the -in -
                                                                forma   pauperis application raise more
                                                                  - - - ------

questions than they answer, and do not permit the Court to conclude that plaintiff is qualified to

proceed -in ----  pauperis, plaintiff’s application is denied without prejudice to a renewal thereof
            forma ------

upon completion of the AO 239 -in -
                                  forma pauperis
                                    --- - - - - - - application form (Long Form) annexed to this

Order. Under the circumstances, plaintiff can best set forth her current financial position on the

long form -in ----
              forma ------
                    pauperis application (AO 239). Plaintiff is directed to either remit the $400.00

filing fee or complete and return the enclosed -in -
                                                   forma pauperis
                                                     --- - - - - - - application within thirty (30) days

from the date of this Order. Plaintiff is cautioned that a failure to timely comply with this Order

will lead to the dismissal of the complaint without prejudice and judgment will enter.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore -in -
                                             forma   pauperis status is denied for the purpose of any
                                               - - - ------

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court shall mail a copy of this Order and the AO 239 in forma pauperis

application form to the plaintiff at her last known address.

SO ORDERED.

Dated: August 14, 2020
       Central Islip, New York

                                                                /s/ (JMA)
                                                              JOAN M. AZRACK
                                                              UNITED STATES DISTRICT JUDGE
1
  Plaintiff does not include the ages for her daughters but has included their full names. If her daughters are minors,
she must identify them only by their initials in accordance with the E-Government Act.

                                                         2
